Citation Nr: 0319471	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
secondary to service-connected residuals of a left ankle 
fracture.

2.  Entitlement to service connection for degenerative disc 
disease at L3-L4, status post laminectomy and discectomy, 
secondary to service-connected residuals of a left ankle 
fracture.

3.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disorder.

5.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following two decisions:  an 
October 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the veteran's claims for a disability rating in excess 
of 20 percent for his service-connected residuals of a left 
ankle fracture and for a total rating for compensation based 
on individual unemployability due to a service-connected 
disability; and from a May 1999 decision by the RO, which 
denied the veteran's claims for service connection for a left 
hip disorder secondary to service-connected residuals of a 
left ankle fracture and service connection for degenerative 
disc disease at L3-L4, status post laminectomy and 
discectomy, secondary to service-connected residuals of a 
left ankle fracture, and granted his claim for service 
connection for a left knee disorder, and assigned a 
disability rating of 10 percent for this disorder.  The 
veteran filed a timely appeal to those claims which were 
denied and to the initial disability rating assigned for his 
left knee disorder.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence, if any, will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, of filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Following a review of the veteran's claims file, it does not 
appear that the veteran has yet been apprised of the 
enactment of the VCAA, and of the new rights provided to him 
thereunder.  Until recently, such VCAA notice was routinely 
provided to the veteran directly by the Board.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) as it 
afforded less than one year for the receipt of additional 
evidence.  As such, a remand to the RO in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).

In addition, the Board recently undertook additional 
development on the veteran's claims on appeal pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  As a result of 
this development, the Board has recently received new 
evidence concerning the veteran's claims, including VA 
outpatient treatment notes dated from September 1998 to 
January 2003 from the Brecksville, Cleveland, and Wade Park 
VA Medical Centers (VAMCs), statements from physicians at 
NOVA Behavioral Health, Inc., a private health care facility, 
dated in March 2002, August 2002, and January 2003, and VA 
joints and spine examinations both dated in April 2003.  The 
Board also observes that the veteran testified at a hearing 
held before the undersigned Veterans Law Judge at the Board's 
Central Office in March 2002, at which time he submitted 
several statements from private examiners in support of his 
claims.

The RO has not had the opportunity to readjudicate the issues 
on appeal with consideration of this additional evidence, and 
the veteran has not waived initial RO review of this 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Further, in the case of Disabled American Veterans 
v. Secretary of Veterans Affairs, noted above, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  Therefore, a remand to the RO for initial 
consideration of this new evidence is required.

Under the circumstances of this case, the Board finds that 
additional action by the RO is required.  Accordingly, the 
case is REMANDED to the RO for action as follows:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the veteran of what 
evidence is required to substantiate his 
claims, what evidence, if any, the 
veteran is to submit, and what evidence, 
if any, VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holding of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (Fed. Cir. May 1, 2003) 
(veteran is to be afforded one year from 
VCAA notice to submit additional 
evidence).  

2.  The RO should then readjudicate the 
veteran's claims for:  (1) service 
connection for a left hip disorder 
secondary to service-connected residuals 
of a left ankle fracture; (2) service 
connection for degenerative disc disease 
at L3-L4, status post laminectomy and 
discectomy, secondary to service-
connected residuals of a left ankle 
fracture; (3) an increased rating for 
residuals of a left ankle fracture, 
currently evaluated as 20 percent 
disabling; (4) an initial disability 
rating in excess of 10 percent for a left 
knee disorder; and (5) a total rating for 
compensation based on individual 
unemployability due to a service-
connected disability, with due 
consideration given to any new evidence 
received since the time of the most 
recent October 2001 supplemental 
statement of the case (SSOC) issued 
for these claims.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a new SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to provide additional notice 
and obtain additional adjudication, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




